DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-9 directed to a non-elected species.  Accordingly, claims 6-9 have been cancelled.

Allowable Subject Matter
Claims 1-5 and 12-13 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. H. M. Bedingfield, Reg. No. 44,530 on 2/23/21.

The application has been amended as follows: 
Claim 1 has been amended as follows: Add a period at the end of claim 1 
Cancel claims 6-9
Cancel claim 11

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an oxygen mask having an inner sampling compartment, wherein the oxygen mask comprises an inner wall separating the oxygen mask into the inner sampling compartment and an outer oxygen delivery  compartment and wherein the inner wall comprises a plurality of oxygen supply perforations through which oxygen can reach the inner sampling compartment.
The closest prior art reference is Varga et al (US 2012/0289851). Varga discloses an oxygen mask, as best shown in figures 12 and 13, which has an inner wall separating the mask into a sampling area and an outer delivery compartment. Varga does not disclose that the inner wall comprises a plurality of oxygen supply perforation through which oxygen can reach the inner sampling compartment. 
	Therefore, since the prior art of record does not disclose or render obvious all of the structural and functional limitations of the claims, the application is in condition for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.